Citation Nr: 1226972	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the RO which declined to reopen the Veteran's claim for service connection for low back strain.

This matter was previously remanded by the Board in September 2011 to afford the Veteran a Board hearing.  Consistent with the Board's remand, a hearing was scheduled to take place in June 2012 at the RO and notice to that effect was mailed to the Veteran's current address.  The hearing was canceled at the Veteran's request.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A February 1998 VA 21-4138 statement from the Veteran expresses that the Veteran had been receiving Social Security disability payments for approximately ten years.  Subsequently, limited Social Security records were provided by the Veteran, including an October 1991 favorable finding of disability which reflects that the Veteran was determined as being fully disabled due in part to a low back disability.  In a December 2003 VA Form 21-4138 statement, the Veteran asserted that his claim for service connection for a low back disability would be supported by information related to his Social Security disability case.

Given that the award of Social Security disability benefits to the Veteran was based in part upon a finding of low back disability, it appears likely that the Veteran's Social Security records may contain additional evidence that is relevant to the nature and etiology of his low back disability.  Where VA has received actual notice that the appellant is receiving disability benefits from the Social Security Administration (SSA), VA has a duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon by SSA in making its determination.  Baker v. West, 11 Vet. App. 163 (1998); but cf. Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (holding that such duty at to obtain Social Security records attaches only where those records are relevant to the veteran's claim).  Notwithstanding the above, the Board notes that VA has not yet made any efforts to obtain the Veteran's complete Social Security records.  Such efforts should be undertaken.

Additionally, in a June 2011 VA Form 21-4138 statement, the Veteran recalled that he received treatment in 1971 at the VA medical center (VAMC) in Pittsburgh, Pennsylvania.  In a separate April 2012 VA Form 21-4138 statement, he also reported that he was receiving ongoing treatment at the VAMC in West Palm Beach, Florida and that his most recent treatment at that facility was in April 2012.  The Board notes that the VA treatment records currently associated with the claims file pertain to treatment received only through July 2011; moreover, VA has apparently not made any efforts to obtain the Veteran's 1971 VA treatment records from the Pittsburgh VAMC or any treatment records dated since July 2011 from the West Palm Beach VAMC.  Accordingly, efforts should be undertaken to obtain the Veteran's 1971 record from the Pittsburgh VAMC and any records pertaining to treatment for the Veteran's low back since July 2011 at the West Palm Beach VAMC.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits which was awarded in 1991, as well as the medical records that were relied upon by SSA in making its determination.


2.  Ask the Veteran to provide the name and addresses for all medical care providers who have treated him for his low back.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA treatment records concerning treatment his low back should be requested from the VA Medical Center in West Palm Beach, Florida, dating since July 2011, as well as the Veteran's treatment records from the VAMC in Pittsburgh, Pennsylvania, dated in 1971.  If any requested records are not available, the Veteran and his representative should be notified of such.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




